Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-17 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/22.

Applicant’s election without traverse of claims 1-8 in the reply filed on 2/3/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novet in WO2017014313 (wherein US20190032241 is cited herein as an English language equivalent; both previously cited by the examiner).
Regarding Claim 1:  Novet teaches a method for producing nanoparticles with ligands bound to their surface, wherein the process comprises a step of flowing a first solution and a second solution into a mechanical high shear mixer (shear flow reactor; See Paragraph 207-208).  The first solution comprises a first solvent and a plurality of 

Regarding Claim 2:  The first and second solvents are immiscible (See Paragraph 208).

Regarding Claim 3:  The nanocrystals taught by Novet may include quantum dots (See Paragraph 2).

Regarding Claim 6:  The shear flow reactor is integrated into a continuous flow reactor that is used to create the initial nanocrystals (See Abstract and Figure 7).

Regarding Claim 7-8:  The first solvent may be 1-octadecene, while the second solvent may be water (See Paragraph 209).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novet in WO2017014313 as applied to claim 1 above, and further in view of Warner in their publication titled “Small, Water-Soluble Ligand-Stabilized Gold Nanoparticles Synthesized by Infer facial Ligand Exchange Reactions”.

Novet teaches a method for producing nanoparticles with ligands bound to their surface, wherein the process comprises a step of flowing a first solution and a second solution into a mechanical high shear mixer (shear flow reactor; See Paragraph 207-208).  The first solution comprises a first solvent and a plurality of nanocrystals chemically bound to a plurality of first coordinating ligands soluble in the first solvent.  The second solution contains a second solvent that is immiscible in the first and contains a plurality of second coordinating ligands soluble in said second solvent.  The shear flow reactor is then used to create a micro-emulsion in the mixed solution, wherein the second coordinating ligands are exchanged with the first coordinating ligands on the surface of the nanoparticles, due to energetic favorability (See Paragraph 211-212).

Novet is silent in terms of the ligand exchange of metallic nanoparticles.

However, those of ordinary skill in the art are aware that ligand exchange can be performed on a variety of particulate materials in the art.  Warner teaches that ligand exchange can occur on gold nanoparticles such that the MPA on the surface of the gold is exchanged for water soluble thiol ligands.  Warner teaches that the nanoparticles having MPA ligands are provided in a dichloromethane solution and a ligand exchange solution of thiol ligands in water is provided.  Ligand exchange may then occur over several house (See Experimental section).  Those of ordinary skill in the art would have found it obvious to perform the ligand exchange of Novet on the particles of Warner as the process according to Novet is capable of providing such an exchange at a higher .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novet in WO2017014313 as applied to claim 1 above, and further in view of Ananthakumar in their publication titled “Synthesis of thiol modified CdSe nanoparticles/P3HT blends for hybrid solar cell structures”.

Novet teaches a method for producing nanoparticles with ligands bound to their surface, wherein the process comprises a step of flowing a first solution and a second solution into a mechanical high shear mixer (shear flow reactor; See Paragraph 207-208).  The first solution comprises a first solvent and a plurality of nanocrystals chemically bound to a plurality of first coordinating ligands soluble in the first solvent.  The second solution contains a second solvent that is immiscible in the first and contains a plurality of second coordinating ligands soluble in said second solvent.  The shear flow reactor is then used to create a micro-emulsion in the mixed solution, wherein the second coordinating ligands are exchanged with the first coordinating ligands on the surface of the nanoparticles, due to energetic favorability (See Paragraph 211-212).

Novet is silent in terms of the ligand exchange of thiols.

However, Ananthakumar teaches that ligand exchange may occur on thioglycolic capped CdSe nanoparticles in order to tailor their miscibility in polymers and organic solvents.  Ananthakumar teaches that the initially TGA (thiol) capped CdSe are dissolved in water and is added to a solution of acetone with dodecanethiol (See Section 2.3).  It would have been obvious to provide for the ligand exchange of Ananthakumar using the method of Novet, wherein the first solution is water with the initially capped CdSe nanoparticles and the second solution is acetone with dodecanethiol.  Novet specifically notes that their process may be used for ligand exchange of cadmium selenide nanocrystals (See Paragraph 205).  Those of ordinary skill in the art would have been motivated to combine the teachings of Novet and Ananthakumar on the basis that it allows for the continuous ligand exchange of the material and Novet sets forth that their process of ligand exchange is an improvement over the conventional method taught by Ananthakumar.  Those of ordinary skill in the art would have also been motivated to automate and make continuous the batch process of Ananthakumar.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734